The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2014

                                     No. 04-13-00830-CR

                                Herbert Vince ARCENEAUX,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR4163
                        Honorable Raymond Angelini, Judge Presiding


                                        ORDER
         Appellant’s brief was originally due to be filed on February 6, 2014. Appellant’s first
motion requesting an extension of time to file the brief was granted, extending the deadline for
filing the brief to March 10, 2014. On March 18, 2014, the appellant filed a motion requesting
an additional extension of time to file the brief until April 14, 2014, for a total extension of
approximately sixty-five days. The motion is GRANTED. THIS IS THE FINAL
EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED. The
Appellant’s brief must be filed by April 14, 2014.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court